831 F.2d 1058Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Albert PEELE, Petitioner-Appellant,v.STATE of North Carolina, Jim G. Bullock, Superintendent,Sampson County Unit, North Carolina Department ofCorrection, Respondents-Appellees.
No. 87-7558.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 13, 1987.Decided Oct. 22, 1987.

Robert Albert Peele, appellant pro se.
Richard N. League, Office of Attorney General, for appellees.
Before SPROUSE, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, deny Peele's motion for appointment of counsel, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Peele v. North Carolina, C/A No. 86-1039-HC (E.D.N.C., Feb. 23, 1987).


2
DISMISSED.